FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 14, 2021

                                     No. 04-21-00242-CV

           ELECTRIC RELIABILITY COUNCIL OF TEXAS and Bill Magness,
                                Appellants

                                               v.

                                        CPS ENERGY,
                                          Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-04574
                       Honorable Solomon Casseb, III, Judge Presiding


                                        ORDER

Sitting:      Patricia O. Alvarez, Justice
              Beth Watkins, Justice
              Lori I. Valenzuela, Justice

       On November 15, 2021, appellant Electric Reliability Council of Texas, Inc. filed an
“Emergency Motion to Clarify and/or Modify the Court’s Temporary Orders.” On December 13,
2021, this court issued an opinion that, inter alia, dissolved the temporary orders in question.
Accordingly, appellant’s “Emergency Motion to Clarify and/or Modify the Court’s Temporary
Orders” is DENIED AS MOOT.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court